United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40290
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MIGUEL ANGEL ARRIAGA-SALINAS,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:04-CR-1715-ALL
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Miguel

Angel Arriaga-Salinas (Arriaga) has filed a motion to withdraw

and brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967).   Arriaga has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.